DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/28/2022 has been entered.

Response to Amendment
The amendment filed on 03/28/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 and 14-29 have been considered but are moot in view of new ground(s) of rejection, as necessitated by amendment.

Information Disclosure Statement
	The information disclosure statements (IDS) submitted on 11/10/2021, 02/15/2022, 06/22/2022, 09/13/2022, 10/07/2022, and 10/17/2022 comply with the provisions of 37 CFR 1.97.  Accordingly, the examiner considered the information disclosure statements.

Claim Objections
Claim 7 is objected to because of the following informalities:  “The freeform waveguide prism according to 1claim2” should be “The freeform waveguide prism according to claim2”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 9,753,286). 
Regarding claim 1, Gao teaches 
	a freeform waveguide prism (figure 7 and col. 3, lines 22-25, freeform waveguide prism), comprising,
	a first freeform optical surface (refractive surface 730, see fig. 7) disposed to receive and refract light into the body of the prism (prism 700, see fig. 7);
	a second freeform optical surface (surface 725a, see fig. 7) disposed to receive the refracted light from the first freeform optical surface (730, see fig. 7) and reflect the light into the body of the prism (700, see fig. 7);
	a compound freeform optical surface (730, 725a, 725b, 725c, see fig. 7) comprising,
	an upper freeform optical surface (surface 725c, see fig. 7) connected to the second freeform optical surface (725a, see fig. 7) and disposed such that light from the first freeform optical surface (730, see fig. 7) does not impinge thereon and such that no light rays of the light in the body of the prism impinge thereon (shown in figure 7),
and
	a lower freeform optical surface (surface 725b, see fig. 7) connected to the upper freeform optical surface (725c, see fig. 7), with the upper freeform optical surface (725c, see fig. 7) disposed between the lower (725b, see fig. 7) and second freeform optical surfaces (725a, see fig. 7),  the lower freeform optical surface (725b, see fig. 7) disposed to receive the light reflected from the second freeform optical surface (725a, see fig. 7)

    PNG
    media_image1.png
    811
    993
    media_image1.png
    Greyscale

wherein the shape of the second freeform optical surface (725a, see fig. 7) and the lower freeform optical surface (725b, see fig. 7) is given by 
	                        
                            z
                            =
                            
                                
                                    c
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    1
                                    +
                                    
                                        1
                                        -
                                        (
                                        1
                                        +
                                        k
                                        )
                                        
                                            
                                                c
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                r
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            +
                             
                            
                                
                                    ∑
                                    
                                        j
                                        =
                                        2
                                    
                                    
                                        66
                                    
                                
                                
                                    
                                        
                                            C
                                        
                                        
                                            j
                                        
                                    
                                    
                                        
                                            x
                                        
                                        
                                            m
                                        
                                    
                                
                            
                            
                                
                                    y
                                
                                
                                    n
                                
                            
                        
                                                                      
                            j
                            =
                            
                                
                                    
                                        
                                            (
                                            m
                                            +
                                            n
                                            )
                                        
                                        
                                            2
                                        
                                    
                                    +
                                    m
                                    +
                                    3
                                    n
                                
                                
                                    2
                                
                            
                        
                    +1
where, respectively for each freeform optical surface, z is a sag of the free-form surface measured along the z-axis of a local x, y, z coordinate system, c is a vertex curvature (CUY), r is a radial distance, k is a conic constant, and                         
                            
                                
                                    C
                                
                                
                                    j
                                
                            
                        
                     is a coefficient for                         
                            
                                
                                    x
                                
                                
                                    m
                                
                            
                            
                                
                                    y
                                
                                
                                    n
                                
                            
                        
                     (see fig. 24, shows the mathematical equation that define the shape of the freeform surfaces).
Gao does not specifically teach providing an intermediate image with the body of the prism.
However, in another embodiment in Gao teaches providing an intermediate image with the body of the prism (col. 16, lines 48-56).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide modify Gao with providing an intermediate image with the body of the prism for the purpose of providing the advantage of the overall thickness of the waveguide does not increase rapidly as the field of view of the virtual image path increases (col. 16, lines 48-56).
Regarding claim 5, Gao teaches the invention as set forth above and Gao further teaches slopes of the upper (725c, see fig. 7) and lower (725b. see fig. 7) freeform optical surfaces are equal at a location where such surfaces intersect (shown in figure 7).
Regarding claim 6, Gao teaches the invention as set forth above and Gao further teaches the second freeform optical surface (725a, see fig. 7) is configured to totally internally reflect the light into the body of the prism (see fig. 7, 700 and col. 2, lines 45-68).
Regarding claim 10, Gao teaches the invention as set forth above and Gao further teaches wherein for an orthogonal X-Y-Z coordinate system, the Z-axis is along a viewing direction (shown in annotated Gao figure 7 below), the Y-axis is parallel to a horizontal direction aligned with interpupillary direction of a user (shown in annotated Gao figure 7 below), and the X-axis is in a vertical direction aligning with the head orientation of the user (shown in annotated Gao figure 7 below).

    PNG
    media_image2.png
    811
    1138
    media_image2.png
    Greyscale


Claims 2-4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 9,753,286) as applied to claim 1 above, and further in view of Hiraide (US 20140139403).
Regarding claim 2,  Gao teaches the invention as set forth above but does not specifically teach a third freeform optical surface disposed to receive the light from the intermediate image and total internally reflect the light into the body of the prism.
	However, in a similar field of endeavor, Hiraide teaches the freeform waveguide prism (see figure 8), comprising a third freeform optical surface (surface S11, see fig. 8) disposed to receive the light from the intermediate image and total internally reflect the light into the body of the prism (¶99, the video image light GL is incident on and totally reflect off the third surface S13, the video image light GL is then incident on and totally reflected off the first surface S11, and it is noted that the video image light GL forms an intermediate image in the light guide prism 10 before or after the video image light GL travels via the third surface S13).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the prism of Gao with a third freeform optical surface disposed to receive the light from the intermediate image and total internally reflect the light into the body of the prism of Hiraide for the purpose of providing an image plane that correspond to an image plane of the display device (¶99).
Regarding claim 3, Gao in view of Hiraide teaches the invention as set forth above and Gao further teaches the lower freeform optical surface (725b, see fig. 7) is disposed to receive the reflected light from the third freeform optical surface (735, see fig. 7) and reflect the light back to the third freeform surface (735, see fig. 7) at an angle that allows the light to exit the prism (shown in figure 7).
Regarding claim 4, Gao in view of Hiraide teaches the invention as set forth above and Gao further teaches the upper freeform optical surface (725c, see fig. 7) is disposed such that light from the third freeform optical surface (735, see fig. 7) does not impinge thereon (shown in figure 7).
Regarding claim 7, Gao in view of Hiraide teaches the invention as set forth above and Gao further teaches the third freeform optical surface (735, see fig. 7) is configured to total internally reflect the light from the second freeform optical surface (725a, see fig. 7) into the body of the prism (see fig. 7, 700 and col. 2, lines 45-68).
Regarding claim 8, Gao in view of Hiraide teaches the invention as set forth above but does not specifically teach the lower freeform optical surface is mirrored.
Hiraide teaches the prism, wherein the lower freeform optical surface (S12 and half-silver mirror layer 15) is mirrored (¶100, half-silvered mirror layer 15 (S12)).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a prism of Gao in view of Hiraide with the lower freeform optical surface is mirrored of Hiraide for the purpose of providing a component which acts as a relatively large positive power on the image light to be reflected (¶100).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 9,753,286) as applied to claim 1 above, and further in view of Bahram et al. (WO 2015134738).
Regarding claim 9, Gao teaches the invention as set forth above but does not specifically teach the lower freeform optical surface includes a beamsplitting coating.
However, in a similar field of endeavor, Bahram teaches the freeform waveguide prism (see figure 2), wherein the lower freeform optical surface (surface 2 of the freeform prism eyepiece 640) includes a beamsplitting coating (¶35 teaches surface 2 of the eyepiece 640 is coated as a beam splitting mirror).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a prism of Gao with the lower freeform optical surface includes a beamsplitting coating of Bahram for the purpose of providing a desirable result of enabling see-through capability (¶25).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 9,753,286) in view of Hiraide (US 20140139403) as applied to claims 1 and 7 above, and further in view of Hua et al. (US 20140361957).
Regarding claim 11, Gao in view of Hiraide teaches the invention as set forth above but does not specifically teach the freeform waveguide prism is symmetric about a horizontal (Y-Z) plane.
However, in a similar field of endeavor, Hua teaches the freeform waveguide prism (freeform prism 510), wherein the freeform waveguide prism is symmetric about a horizontal (Y-Z) plane (¶14, the display optics may include a freeform optical element, a rotationally symmetric optical element, and/or freeform optical prism.  The display optics may include an aspheric surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a prism of Gao in view of Hiraide with the freeform waveguide prism is symmetric about a horizontal (Y-Z) plane of Hua for the purpose of providing desired control on directions of the light rays (¶14). 
Regarding claim 12, Gao in view of Hiraide teaches the invention as set forth above but does not specifically teach does not specifically teach the freeform optical surfaces are decentered along a horizontal Y-axis and rotated about a vertical X-axis.
However, in a similar field of endeavor, Hua teaches the freeform waveguide prism (freeform prism 510), wherein the freeform optical surfaces are decentered along a horizontal Y-axis and rotated about a vertical X-axis (¶14, the display optics may include a freeform optical element, a rotationally symmetric optical element, and/or freeform optical prism.  The display optics may include an aspheric surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a prism of Gao in view of Hiraide with the freeform optical surfaces are decentered along a horizontal Y-axis and rotated about a vertical X-axis of Hua for the purpose of providing desired control on directions of the light rays (¶14). 

Claims 14 and 18-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 9,753,286) as applied to claim 1 above, and further in view of Gao (US 20160011419) (hereinafter Gao’419).
Regarding claim 14, Gao teaches the invention as set forth above but does not specifically teach 
	a microscopic InI unit (micro-InI) configured to create light fields of a selected 3D scene
at a selected position along an optical axis of the system;
	a relay unit having a vari-focal element (VFE) disposed therein, the relay unit disposed
on the optical axis at a location so the selected position is an optical conjugate of the relay unit, the relay unit configured to receive the light fields created by the microscopic InI unit; and
	the freeform waveguide prism according to claim 1 for receiving light from the relay unit
to provide an image of the 3D scene at an exit pupil of the system for viewing by a user of the head-mounted display system,
	wherein the VFE is configured to tune the location of the intermediate image within the body of the prism.
However, in a similar field of endeavor, Gao’419 teaches a head-mounted display integral imaging (InI) system (see fig. 1 and 2), comprising,
a microscopic InI unit (micro-InI) configured to create light fields of a selected 3D scene
at a selected position along an optical axis of the system (¶51, the freeform optical display system includes a computing device that determines appropriate light rays from light samples reflected from or artificially created for an object and recorded for reproducing a virtual content display for the object with the freeform optical display system.  The freeform optical display system may extract the radiance and/or depth information form the light rays and use the extracted information to determine where the light rays are to be projected, which image projector(s) is (are) to be used to project the corresponding light rays, and where the image projector(s) is or are projecting the corresponding light rays to render the light field.  The freeform optical display system may then project various light rays with their corresponding image projectors to synthesize the light field and paragraph [0054] teaches figure 1 the wrap-around display system may include a monocular or binocular human wearable display glasses, a head-mounted display, or a near-eye display that fits around a head or face profile 102);
	a relay unit (206, 204, and first and second freeform optical surfaces) having a vari-focal element (VFE) disposed therein ([0052] teaches the freeform display system includes a variable focusing system to produce an intermediate pupil.  The variable focusing system to produce an intermediate pupil.  The variable focusing system may change the focal distance of a single focal plane or may switch among multiple focal planes for rendering objects in focus while resolving accommodation-convergence conflict), 
the relay unit (206, 204, and first and second freeform optical surfaces) disposed on the optical axis (a line passing through the center of curvature of a lens) at a location so the selected position is an optical conjugate (to join together) of the relay unit (206, 204, and first and second freeform optical surfaces), the relay unit (206, 204, and first and second freeform optical surfaces) configured to receive the light fields created by the microscopic InI unit (see ray tracing in figure 2 and ¶51, the freeform optical display system includes a computing device that determines appropriate light rays from light samples reflected from or artificially created for an object and recorded for reproducing a virtual content display for the object with the freeform optical display system.  The freeform optical display system may extract the radiance and/or depth information form the light rays and use the extracted information to determine where the light rays are to be projected, which image projector(s) is (are) to be used to project the corresponding light rays, and where the image projector(s) is or are projecting the corresponding light rays to render the light field.  The freeform optical display system may then project various light rays with their corresponding image projectors to synthesize the light field); and
	the freeform waveguide prism (202) for receiving light from the relay unit (206, 204, and first and second freeform optical surfaces) to provide an image of the 3D scene at an exit pupil (exit pupil 122) of the system for viewing by a user of the head-mounted display system (¶54 teaches figure 1 the wrap-around display system may include a monocular or binocular human wearable display glasses, a head-mounted display, or a near-eye display that fits around a head or face profile 102),
	wherein the VFE is configured to tune the location of the intermediate image within the body of the prism (202; ¶52 teaches the freeform display system includes a variable focusing system to produce an intermediate pupil.  The variable focusing system to produce an intermediate pupil.  The variable focusing system may change the focal distance of a single focal plane or may switch among multiple focal planes for rendering objects in focus while resolving accommodation-convergence conflict).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Gao with a microscopic InI unit (micro-InI) configured to create light fields of a selected 3D scene at a selected position along an optical axis of the system; a relay unit having a vari-focal element (VFE) disposed therein, the relay unit disposed on the optical axis at a location so the selected position is an optical conjugate of the relay unit, the relay unit configured to receive the light fields created by the microscopic InI unit; and the freeform waveguide prism according to claim 1 for receiving light from the relay unit to provide an image of the 3D scene at an exit pupil of the system for viewing by a user of the head-mounted display system, wherein the VFE is configured to tune the location of the intermediate image within the body of the prism of Gao’419, for the purpose of properly designed to ergonomically fit with the ergonomic factors of the human heads enabling a wrap around design of a lightweight, low profile, compact, and see through display system that may have an eyeglass form or a helmet form appearance, wide see-through field of view, and superior optical performance (¶62).
Regarding claim 18, Gao in view of Gao’419 teaches the invention as set forth above and Gao’419 further teaches the relay unit (coupling lens system 206, focusing element 204 comprises a variable focus element (VFE), and first and second freeform optical surfaces)  comprises a first lens group (206) and wherein the VFE (204) is located at a back focal length (located at the last surface of an optical lens to its image plane) of the first lens group (206).  The reason for combining is the same as in claim 14.
Regarding claim 19, Gao in view of Gao’419 teaches the invention as set forth above and Gao’419 further teaches the field of view of the system is independent of the optical power of the VFE (¶82, focus of the display imagery may be altered while keeping magnification constant).  The reason for combining is the same as in claim 14.
Regarding claim 20, Gao in view of Gao’419 teaches the invention as set forth above and Gao’419 further teaches the VFE is disposed on the optical axis at a location such that the compound optical power of the relay unit is maintained constant, independent of the optical power of the VFE (¶82 teaches the plurality of lenses is telecentric, in that focus of the display imagery may be altered while keeping magnification constant).  The reason to combine is the same as in claim 14.
Regarding claim 21, Gao in view of Gao’419 teaches the invention as set forth above and Gao’419 further teaches the microscopic InI unit includes a microdisplay and the subtended field angle of the microdisplay through the freeform waveguide prism is maintained constant (as shown in figures 1 and 2, the image source 110 is stationary), independent of the optical power of the VFE (¶82, the plurality of lenses could be telecentric, in that focus of the display imagery may be altered while keeping magnification constant in the same way that a photography zoom lens may be configured to decouple focus from zoom position).  The reason to combine is the same as in claim 14.
Regarding claim 22, Gao in view of Gao’419 teaches the invention as set forth above but does not specifically teach the relay unit is configured to tune the position along the optical axis of the position of a reconstructed 3D virtual scene by up to 5 diopters.
However, it should be noted that Gao ‘419 teaches the head-mounted display integral imaging (InI) system (figures 1 and 2) which “focusing element (106 and 204) comprises a variable focus element (VFE), which is configured for focusing the projected light generated from the spatial light modulator onto a desired depth plane.  It should be appreciated that VFEs may be used in both multi-focus and variable focus systems.  Thus, the VFE, in conjunction with the plurality of lenses and mirrors, may be configured for projecting the light associated with the virtual object at the desired depth plane(s) such that it is perceived as three-dimensional object to the eye(s) of the user” and “variable focus lens element may be a refractive element, such as a liquid crystal lens, an electroactive lens, a conventional refractive lens with moving elements, a mechanical-deformation-based lens (such as a fluid-filled membrane lens, or a lens akin to the human crystalline lens, wherein a flexible element may be flexed and relaxed by one or more actuators), an electrowetting lens, or a plurality of fluids with different refractive indices.  A variable focus element may also comprise a switchable diffractive optical element (such as one featuring a polymer dispersed liquid crystal approach wherein a host medium, such as a polymeric material, has micro-droplets of liquid crystal dispersed within the material; when a voltage is applied, the molecules reorient so that their refractive indices no longer match that of the host medium, thereby creating a high-frequency switchable diffraction pattern).” (¶79 and ¶80)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Gao ‘419, to specify wherein the relay unit is configured to tune the position along the optical axis of the position of a reconstructed 3D virtual scene through the eyepiece by up to 5 diopters, as a matter of design choice, in order to provide properly designed to ergonomically fit with the ergonomic factors of the human heads enabling a wrap around design of a lightweight, low profile, compact, and see through display system that may have an eyeglass form or a helmet form appearance, wide see-through field of view, and superior optical performance (¶62).
Regarding claim 23, Gao in view of Gao’419 teaches the invention as set forth above but does not specifically teach the focal range of the VFE is 75-100 mm.
However, it should be noted that Gao ‘419 teaches the head-mounted display integral imaging (InI) system (figures 1 and 2) which “focusing element (106 and 204) comprises a variable focus element (VFE), which is configured for focusing the projected light generated from the spatial light modulator onto a desired depth plane.  It should be appreciated that VFEs may be used in both multi-focus and variable focus systems.  Thus, the VFE, in conjunction with the plurality of lenses and mirrors, may be configured for projecting the light associated with the virtual object at the desired depth plane(s) such that it is perceived as three-dimensional object to the eye(s) of the user” and “variable focus lens element may be a refractive element, such as a liquid crystal lens, an electroactive lens, a conventional refractive lens with moving elements, a mechanical-deformation-based lens (such as a fluid-filled membrane lens, or a lens akin to the human crystalline lens, wherein a flexible element may be flexed and relaxed by one or more actuators), an electrowetting lens, or a plurality of fluids with different refractive indices.  A variable focus element may also comprise a switchable diffractive optical element (such as one featuring a polymer dispersed liquid crystal approach wherein a host medium, such as a polymeric material, has micro-droplets of liquid crystal dispersed within the material; when a voltage is applied, the molecules reorient so that their refractive indices no longer match that of the host medium, thereby creating a high-frequency switchable diffraction pattern).” (¶79 and ¶80)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as taught by Gao ‘419, to specify wherein the focal range of the VFE is 75-100 mm, as a matter of design choice, in order to provide properly designed to ergonomically fit with the ergonomic factors of the human heads enabling a wrap around design of a lightweight, low profile, compact, and see through display system that may have an eyeglass form or a helmet form appearance, wide see-through field of view, and superior optical performance (¶62).
Regarding claim 24, Gao teaches the invention as set forth above but does not specifically teach the focal length of the freeform waveguide prism is 27.5 mm.
Gao’419 teaches the freeform waveguide prism (see figures 1 or 2) or head-mounted display integral imaging (InI) system, wherein variable focus mechanism to alter a focal length of a freeform optic mechanism (¶14).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try and modify the freeform waveguide prism of Gao, to use the focal length of the freeform waveguide prism is 27.5 mm with a reasonable expectation of success for the purpose of a stereoscopic image may be generated on a focal plane for virtual or augmented reality presentation using the freeform optics mechanism (¶14).

Claims 15-17 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 9,753,286) in view of Gao (US 20160011419) (hereinafter Gao’419) as applied to claim 14 above, and further in view of Bahram et al. (WO 2015134738).
Regarding claim 15, Gao in view of Gao’419 teaches the invention as set forth above but does not specifically teach the microscopic InI unit (micro-InI) is configured to reproduce full-parallax light fields of a 3D scene having a constrained viewing zone.
Bahram teaches the head-mounted display integral imaging (InI) system (figure 2), wherein the microscopic InI unit (micro-InI) is configured to reproduce full-parallax light fields of a 3D scene having a constrained viewing zone (¶25 teaches the light field creation module reproducing the full-parallax light fields of a 3D scene seen from constrained viewing zones).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide a system of Gao in view of Gao’419 with the microscopic InI unit (micro-InI) is configured to reproduce full-parallax light fields of a 3D scene having a constrained viewing zone of Bahram for the purpose of substantially reducing visual discomfort and fatigue experiences of users (¶26).
Regarding claim 16, Gao in view of Gao’419 teaches the invention as set forth above but does not specifically teach a see-through unit in optical communication with the freeform waveguide prism to transmit a view of a real world to the freeform waveguide prism.
Bahram teaches the freeform waveguide prism (see fig. 2) or head-mounted display integral imaging (InI) system (¶33 teaches wearable 3D augmented reality display 600 includes a 3D InI unit 630 and a freeform eyepiece 640 and the configuration 600 adopts a wedge-shaped freeform prism as the eyepiece 640), comprising a see-through unit in optical communication (shown in figure 6A and ¶35 teaches to enable see-through capability for AR system, surface 2 of the eyepiece 640 is coated as a beam splitting mirror) with the freeform waveguide prism (configuration 600 adopts a wedge-shaped freeform prism and surface 2 is in communication with the wedge-shaped freeform prism) to transmit a view of a real world to the freeform waveguide prism (configuration 600 adopts a wedge-shaped freeform prism).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Gao in view of Gao’419 with a see-through unit in optical communication with the freeform waveguide prism to transmit a view of a real world to the freeform waveguide prism of Bahram for the purpose of providing a lightweight device which enables superposition of digital information onto a direct view of the physical world (¶33).
Regarding claim 17, Gao in view of Gao’419 and Bahram teaches the invention as set forth above and Bahram further teaches the see-through unit has a front surface that matches the shape of a rear surface of the freeform waveguide prism (configuration 600 adopts a wedge-shaped freeform prism; shown in figure 6A and ¶35 teaches to enable see-through capability for AR system, surface 2 of the eyepiece 640 is coated as a beam splitting mirror).  The reason for combining is the same as in claim 16.
Regarding claim 27, Gao in view of Gao’419 teaches the invention as set forth above and Gao further teaches lens surface is represented by the equation 
                         
                            z
                            =
                            
                                
                                    c
                                    
                                        
                                            r
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    1
                                    +
                                    
                                        1
                                        -
                                        (
                                        1
                                        +
                                        k
                                        )
                                        
                                            
                                                c
                                            
                                            
                                                2
                                            
                                        
                                        
                                            
                                                r
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            +
                            A
                            
                                
                                    r
                                
                                
                                    4
                                
                            
                            +
                            B
                            
                                
                                    r
                                
                                
                                    6
                                
                            
                            +
                            C
                            
                                
                                    r
                                
                                
                                    8
                                
                            
                            +
                            D
                            
                                
                                    r
                                
                                
                                    10
                                
                            
                        
                    +                        
                            E
                            
                                
                                    r
                                
                                
                                    12
                                
                            
                        
                    ,
where z is the sag of the surface measured along the z-axis of a local x, y, z coordinate system, c is a vertex curvature, r is a radial distance, k is a conic constant, A through E are the 4th, 6th, 8th, 10 and 12th order deformation coefficients, respectively.
Gao in view of Gao’419 does not specifically teach the microscopic InI unit comprises a micro-lens array.
Bahram teaches the head-mounted display integral imaging (InI) system, wherein the microscopic InI unit (¶33 teaches wearable 3D augmented reality display 600 includes a 3D InI unit 630 and a freeform eyepiece 640 and the configuration 600 adopts a wedge-shaped freeform prism as the eyepiece 640) comprises a micro-lens array (microlens array 620). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the system of Gao in view of Gao’419 with the microscopic InI unit comprises a micro-lens array of Bahram for the purpose of providing a HMD that is designed to be compact (¶33).

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 9,753,286) in view of Gao (US 20160011419) (hereinafter Gao’419) as applied to claim 1 above, and further in view of Hua et al. (US 20140361957).
Regarding claim 25, Gao in view of Gao’419 teaches the invention as set forth above but does not specifically teach the diagonal field of view of the system is 35                        
                            °
                        
                    .
However, it should be noted Hua teaches the freeform waveguide prism (freeform prism 510) “the cemented prism 510 and freeform corrective lens 515 provide a diagonal FOV of approximately 100 degrees, or 80 degrees horizontally and 50 degrees vertically.  The see-through FOV is designed to be much larger than the virtual display FOV for improved situational awareness.” (¶56)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prism as taught by Hua, to specify
wherein the diagonal field of view of the system is 35°, as a matter of design choice, in order to improve on situational awareness (¶56).
Regarding claim 26, Gao in view of Gao’419 teaches the invention as set forth above but does not specifically teach the system has an optical resolution as high as 2 arc minutes per pixel.
However, it should be noted Hua teaches the freeform waveguide prism (freeform prism 510) “Figures 13A-13D, 0.5 cycles/min corresponds to 1 minute of arc spatial resolution, which is the resolvability of 20/20 vision, and 1 cycles/min corresponds to 0.5 minute of arc spatial resolution, which is the resolvability of 20/15 vision. The average MTF across the sampled fields is greater than 0.5 at the cutoff resolution of 0.5 cycles/min (equivalent to 1 minute of arc angular resolution) and an average contrast greater than 0.4 at the cutoff resolution of 1 cycles/min (equivalent to 0.5 minutes of arc angular resolution).” (¶56).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the prism as taught by Hua, to specify
wherein the system has an optical resolution as high as 2 arc minutes per pixel , as a matter of design choice, in order to reduce distortion (¶56).

Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Gao et al. (US 9,753,286) as applied to claim 1 above, and further in view of Hua et al. (US 20140361957).
Regarding claim 28, Gao teaches the invention as set forth above but does not specifically teach the second freeform optical surface and the lower freeform optical surface have different shapes.
Hua teaches the free form waveguide prism (wedge-shaped freeform prism 510), wherein the second freeform optical surface (side surface of 510) and the lower freeform optical surface (top surface of 510) have different shapes (as shown in figure 6, the top surface is curve and the side surface is straight which are different shapes).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the prism of Gao with the second freeform optical surface and the lower freeform optical surface have different shapes of Hua, for the purpose of providing desired control on the directions of the light rays (paragraph [0014]).
Regarding claim 29, Gao teaches the invention as set forth above but does not specifically teach the second freeform optical surface and the lower freeform optical surface have different respective values for one or more of r, c,                 
                    
                        
                            C
                        
                        
                            j
                        
                    
                
             and k.
Hua teaches the freeform waveguide prism (wedge-shaped freeform prism 510), wherein the second freeform optical surface and the lower freeform optical surface have different respective values for one or more of r, c,                 
                    
                        
                            C
                        
                        
                            j
                        
                    
                
             and k (as shown in figure 6, the top surface is curve and the side surface is straight which are different shapes, it would be obvious that the second freeform optical surface and the lower freeform optical surface have different shapes that the values of r, c,                 
                    
                        
                            C
                        
                        
                            j
                        
                    
                
             and k would also be different).
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide the prism of Gao with the second freeform optical surface and the lower freeform optical surface have different respective values for one or more of r, c,                 
                    
                        
                            C
                        
                        
                            j
                        
                    
                
             and k of Hua for the purpose of providing desired control on the directions of the light rays (¶14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872  

/KRISTINA M DEHERRERA/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        10/18/2022